Citation Nr: 0017384	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  96-34 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
postoperative chronic cervical strain with C5-6 disc 
herniation.

2.  Entitlement to an evaluation in excess of 10 percent for 
chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1983 to March 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted entitlement to service connection 
for a chronic cervical spine condition, evaluated as 10 
percent disabling, and for chronic lumbosacral strain, 
evaluated as noncompensable.  

A 10 percent evaluation for a chronic lumbosacral strain was 
granted in a January 1998 rating decision, and a 30 percent 
evaluation for postoperative chronic cervical strain with C5-
6 disc herniation was granted in an April 1999 rating 
decision.  The issue of entitlement to an evaluation in 
excess of 10 percent for chronic lumbosacral strain will be 
addressed in the REMAND portion of this decision.

Finally, the Board notes that in a February 2000 rating 
decision, the RO denied entitlement to individual 
unemployability benefits and granted entitlement to service 
connection for a donor site, right iliac crest, evaluated as 
noncompensable.  The veteran has not filed a notice of 
disagreement as to that decision.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's postoperative chronic cervical strain with 
C5-6 herniation is currently manifested by normal 
configuration of the cervical spine with mild paraspinous 
muscle spasm, tenderness, and persistent reports of pain, as 
well as limited range of motion with pain and guarding.  



CONCLUSION OF LAW

A 40 percent evaluation is warranted for postoperative 
chronic cervical strain with C5-6 herniation.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.3, 4.7, 4.71a, 
Diagnostic Code 5293 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that upon enlistment 
examination dated in March 1983, the veteran's 
musculoskeletal system was clinically evaluated as normal.  
Clinical records reflect a complaint of low back pain in May 
1983 as well as a neck injury incurred while playing football 
in August 1983.  An October 1984 Medical Evaluation Board 
examination report notes a diagnosis of neck pain without 
objective documentation.  A Physical Evaluation Board report 
also notes neck pain without objective documentation, with 
slight limitation of motion.  

Private treatment records dated from 1989 to 1991 reflect 
complaints and treatment relative to right shoulder pain and 
elbow pain.  

Upon VA examination dated in December 1994, the veteran 
reported injuring his neck while playing football in 1983.  
Examination of the cervical spine revealed normal 
configuration without tenderness or muscle spasm.  Range of 
motion with pain was noted as 55 degrees flexion, 45 degrees 
extension, 40 degrees right and left flexion, 50 degrees 
right rotation, and 55 degrees left rotation.  Deep tendon 
reflexes were unobtainable in either upper extremity and 
sensory examination was normal.  A x-ray report of the 
cervical spine reflects an impression of minimal degenerative 
change.  Diagnoses of degenerative joint disease, 
degenerative disc disease, cervical spine, and asymptomatic 
scar of the left posterior back were noted.  

Private treatment records dated from 1994 to 1995 reflect 
physical therapy treatment for a work-related left shoulder 
injury.  A relevant impression of cervical spine degenerative 
arthritis, mildly symptomatic, (non-industrial) was noted in 
a September 1994 clinical record.  A December 1994 progress 
summary noted full cervical range of motion, active and 
passive, with no intervertebral restrictions or significant 
pain.  A diagnosis of lumbar strain was noted in an August 
1995 clinical record.  

At his August 1995 RO hearing, the veteran testified that he 
injured his neck while playing football during service.  He 
reported being treated with medication.  He testified that he 
began to experience a clicking in his neck and that his 
shoulder area was also affected.  The veteran also reported 
experiencing low back pain after doing exercises.  

Upon VA examination dated in November 1995, the veteran 
complained of persistent pain in the low back and right hip 
as well as neck pain.  Physical examination revealed no 
palpable paravertebral spasm.  Neck examination revealed 
normal anterior curvature.  Range of motion was noted as 52 
degrees flexion, 40 degrees extension, 50 degrees left 
lateral rotation, 55 degrees right lateral rotation, 34 left 
lateral flexion, and 36 degrees right lateral flexion.  The 
veteran complained of pain on extremes of left lateral 
rotation and flexion.  The left trapezius muscle was tender, 
although there was no spasm.  Examination of the lumbar spine 
revealed normal lordotic curvature with no spasm.  There was 
no paravertebral muscle tenderness and no tenderness on 
palpation of the lumbar muscles.  Straight leg raises were 
negative to 80 degrees bilaterally.  Sacroiliac joints were 
nontender.  There was full range of motion of the lumbar 
spine.  X-ray examination of the cervical spine revealed no 
significant finding.  X-ray examination of the lumbosacral 
spine revealed a negative spine.  Relevant diagnoses of 
lumbar strain, right hip arthralgia, and cervical spine 
strain were noted.  

At his April 1997 RO hearing, the veteran testified that he 
experienced muscle spasm in his neck.  He also reported 
experiencing migraine-like headaches every day.  He testified 
that he treated his headaches with over-the-counter pain 
medication.  (Transcript, pages 2-3).  In regard to his low 
back, the veteran testified that he was fine as long as he 
was standing or moving, but if he bent over or sat for a long 
period of time he experienced pain radiating out from the 
middle of his back.  (Transcript, page 4).  

Upon VA examination dated in June 1997, the veteran's current 
symptoms were noted as stiffness in the left side of the neck 
radiating to the left scapula and left shoulder, neck popping 
with rotation, stiffness with neck flexion, pain on flexion, 
lateral rotation and lateral flexion, and extension.  A 
complaint of numbness in the left side of the neck and the 
left trapezius on a constant basis was also noted.  Physical 
examination revealed the veteran moved quite stiffly.  Mild 
lumbar lordosis was noted upon standing erect.  The right 
shoulder was noted as one inch lower than the left shoulder.  
There was mild levoconvex curvature in the mid thoracic spine 
and mild increased muscle tone in the paravertebral 
musculature bilaterally.  Range of motion of the cervical 
spine was noted as neck extension to 20 degrees, with 
increased pain in the neck at the left trapezius; flexion to 
25 degrees of the cervical spine limited by pain; right 
lateral flexion to 15 degrees; left lateral flexion to 15 
degrees, right lateral rotation to 25 degrees, and left 
lateral rotation to 25 degrees.  There was mild, diffuse 
tenderness in the trapezius bilaterally.  

Physical examination of the lumbar spine revealed mild 
tenderness in the L5-S1 distribution bilaterally, 
paravertebral musculature, and in the midline.  Range of 
motion in the lumbar spine revealed forward flexion to 85 
degrees, extension to 10 degrees, right lateral flexion to 25 
degrees, left lateral flexion to 25 degrees, right lateral 
rotation to 35 degrees, and left lateral rotation to 35 
degrees.  Straight leg raising was negative bilaterally.  The 
veteran was able to heel and toe walk.  Relevant diagnoses of 
cervical strain and lumbosacral strain were noted.  

A July 1998 private magnetic resonance imaging report of the 
cervical spine reflects an impression of focal disc 
herniation on the symptomatic right side of C5-C6.  A private 
clinical record dated in July 1998 reflects the veteran was 
treated for a neck strain.  An August 1998 statement from a 
private physician reflects the veteran should avoid lifting 
weight greater than 10 pounds and avoid frequent forward 
bending or any work requiring frequent bending or turning of 
the neck.  

Private treatment records dated in 1998 reflect continued 
treatment for right cervical strain.  It was noted the 
veteran underwent a C5-6 anterior cervical diskectomy and 
fusion in September 1998.  An October 1998 disability form 
notes the veteran would be totally disabled until December 
1998.  It was noted the veteran still had old chronic pain in 
the left side of the neck.  A lateral cervical spine dated in 
October 1998 was noted as showing good alignment with 
progressive healing of the fusion.  

A private statement from a registered nurse dated in January 
1999 reflects the veteran continued to have problems with 
spasm of his left neck, upper trapezius muscles.  It was 
noted that he had limited range of motion due to the spasm, 
particularly to the left more so than the right.  The veteran 
was being treated with muscle relaxants and anti-inflammatory 
medications.  

Upon VA examination dated in February 1999, the veteran 
reported that since his surgery he had continued to 
experience pain and spasm, but less frequently.  Occasional 
nonprostrating tension headaches and decreased range of 
motion were also noted.  Physical examination of the cervical 
spine revealed normal configuration with mild paraspinous 
muscle spasm and tenderness.  Range of motion with pain and 
guarding was noted as 10 degrees flexion, 20 degrees 
extension, 20 degrees right flexion, 5 degrees left flexion, 
35 degrees right rotation, and 35 degrees left rotation.  
Deep tendon reflexes were noted as 2+ and symmetrical.  
Sensory examination was normal in both upper extremities.  A 
diagnosis of status postoperative degenerative disc disease 
of the cervical spine with no identified Deluca factors was 
noted.  

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1999) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1999).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1999) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. 
§§ 4.45 and 4.59.

With regard to the rating of disabilities involving the 
substantiated presence of arthritis, Diagnostic Code 5003, 
provides that arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  

Limitation of motion of the cervical spine is rated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5290, which provides 
that a 30 percent evaluation is warranted for severe 
limitation of motion of the cervical spine.  Moderate 
limitation of motion of the cervical spine warrants a 20 
percent evaluation, and slight limitation of motion warrants 
a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (1999).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

Analysis

The veteran's post-operative chronic cervical strain with C5-
6 herniation is currently evaluated as 30 percent disabling.  
The veteran contends that a higher evaluation is warranted.  

The most contemporary medical evidence reflects that the 
veteran's chronic cervical strain is manifested by normal 
configuration of the cervical spine with mild paraspinous 
muscle spasm, tenderness, and reports of persistent pain, as 
well as limited range of motion with pain and guarding.  It 
was also noted that the veteran reported experiencing pain 
and spasm, but less frequently since his surgery.  Occasional 
nonprostrating headaches were also noted.  Unfortunately, the 
currently assigned 30 percent evaluation is the maximum 
rating provided for limitation of motion of the cervical 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290.

However, in light of the evidence reflecting persistent 
reports of pain, which are not contradicted by the medical 
opinions of record, as well as the evidence of paraspinous 
muscle spasm, the Board concludes that consideration of 
38 C.F.R. § 4.71a, Diagnostic Code 5293 is appropriate.  
Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293, a 40 
percent rating is warranted for severe recurring attacks of 
intervertebral disc syndrome with intermittent relief.  A 60 
percent evaluation is warranted for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, ankle jerk, or other neurological findings 
appropriate to the sight of the diseased disc with little 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293.

The Board finds that the veteran's symptomatology of 
uncontradicted persistent pain as well as paraspinous muscle 
spasm more nearly approximates to a 40 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, in that it 
demonstrates recurring attacks of an intervertebral disc 
syndrome with intermittent relief.  Therefore, a 40 percent 
evaluation is warranted for postoperative chronic cervical 
strain with C5-6 disc herniation.  A evaluation in excess of 
40 percent is not warranted as the record does not 
demonstrate absent ankle jerk, symptoms compatible with 
sciatic neuropathy, or other neurological findings.

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1999).  Although the February 1999 VA examiner noted 
pain and guarding with range of motion, he also noted a 
diagnosis of postoperative degenerative disc disease of the 
cervical spine with no identified Deluca factors.  
Additionally, the veteran reported experiencing pain and 
spasm less frequently since his surgery.  Finally, the 40 
percent evaluation awarded herein is not based on limitation 
of motion.  In light of the aforementioned evidence, the 
Board finds no basis upon which to award an evaluation higher 
than the 40 percent awarded herein.  

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (1999) specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  In the 
present case, the veteran has not presented objective 
evidence showing that his chronic postoperative cervical 
strain results in marked interference with employment or 
frequent periods of hospitalization.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
the absence of an exceptional or unusual disability picture.  

Finally, the Board has considered all of the evidence, to 
include service medical records and post-service medical 
records as well.  A disability evaluation in excess of 40 
percent is denied based upon the totality of the evidence, 
without predominate focus on the recent evidence of record.  
Such review is consistent with the Court's recent decision in 
Fenderson.



ORDER

A 40 percent evaluation for postoperative chronic cervical 
strain with C5-6 disc herniation is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.  



REMAND

The veteran is also seeking an evaluation in excess of 10 
percent for chronic lumbosacral strain.  However, a review of 
the record reflects that the veteran was last afforded a VA 
examination of the lumbosacral spine in June 1997.  Overall, 
the Board is of the opinion that additional development of 
the record is needed in order to enable the Board to render a 
final determination as to this issue.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
the veteran for his chronic lumbosacral 
strain since 1997.  After securing the 
necessary authorizations, the RO should 
obtain these records and associate them 
with the claims folder.

2.  The veteran should be afforded a VA 
specialist examination of his lumbosacral 
spine in order to accurately determine 
the current nature and extent of his 
chronic lumbosacral strain.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner and 
reviewed prior to the examination.  All 
necessary tests or studies should be 
performed and all findings must be 
reported in detail.  The examiner is 
requested to identify all manifestations 
of chronic lumbosacral strain.  The 
examiner is also asked to express an 
opinion as to which of the following 
criteria best describes the veteran's 
service-connected chronic lumbosacral 
strain:

(a) lumbosacral strain with 
characteristic pain on motion; or

(b) lumbosacral strain with muscle spasm 
on extreme forward bending, loss of 
lateral spine motion, unilateral, in 
standing position; or 

(c) severe lumbosacral strain with 
listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing 
position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion.

If positive symptoms from more than one 
of the above categories are identified, 
the examiner is requested to identify 
those which are most predominate based on 
consideration of the entire contemporary 
record and to provide an opinion as to 
the level which most closely reflects the 
veteran's overall symptomatology and 
level of disability due to his service-
connected chronic lumbosacral strain.  

The examiner is also requested to report 
the ranges of motion of the lumbar spine, 
with a description of the normal range of 
motion of the lumbar spine.  If 
limitation of motion is found, the 
examiner is asked to express as opinion 
as to whether the veteran's limitation of 
motion is slight, moderate, or severe.  

The examiner is requested to specifically 
comment upon the extent, if any, to which 
pain, supported by adequate pathology and 
evidenced by visible behavior of the 
veteran, results in functional loss.  The 
examiner should carefully elicit the 
veteran's subjective complaints 
concerning his back and offer an opinion 
as to whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints, 
including but not limited to, weakness, 
pain, and loss of sensation.  The 
examiner should also make a specific 
determination as to whether each of the 
veteran's subjective complaints is 
related to his service-connected 
lumbosacral strain.

Finally, the examiner should comment on 
whether the veteran's service-connected 
lumbosacral strain causes weakened 
movement, excess fatigability, and 
incoordination.  If present, the examiner 
should comment on the severity of these 
manifestations and their effect on the 
veteran's daily life.

3.  Following completion of the above, 
the RO should review the claims file to 
ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this REMAND, and 
if they are not, the RO should implement 
corrective action.  

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 10 percent for 
chronic lumbosacral strain in accordance 
with 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
4.71a, Diagnostic Codes 5292, 5295 
(1999). 

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 



